


EXHIBIT 10.2


FEDERAL HOME LOAN BANK OF CHICAGO
KEY EMPLOYEE LONG TERM
INCENTIVE COMPENSATION PLAN




I.    PURPOSE


The purpose of the Federal Home Loan Bank of Chicago Key Employee Long Term
Incentive Compensation Plan (the “Plan”) is to provide additional incentive for
the required sustained efforts, decisions, innovation and discipline from
certain Bank employees who significantly contribute to the attainment of
long-term goals of the Federal Home Loan Bank of Chicago (“Bank”), and to
enhance the retention of such employees by providing such employees with a
competitive compensation opportunity which aligns their interests with those of
the Bank's members.


This Plan is an amendment and restatement of the Bank's Key Employee Long Term
Incentive Compensation Plan that was approved by the Bank's Board of Directors
on December 19, 2008 (the “Prior Plan”), which is hereby superseded and
replaced. All participants under the Prior Plan for the 2009 - 2011 Performance
Period, as of the date hereof, shall be deemed to be Participants under this
Plan for all purposes. Notwithstanding the foregoing, the provisions of Section
VII.b of this Plan shall only apply to Performance Periods beginning with the
2009 - 2011 Performance Period.




II.    DEFINITIONS


The following terms shall have the meanings stated below unless the context
clearly indicates otherwise.


a.
“Board” shall mean the Board of Directors of the Bank.



b.
“Code” shall mean the Internal Revenue Code of 1986, as amended, and all
Regulations and pronouncements issued thereunder.



c.
“Committee” shall mean the Personnel and Compensation Committee of the Board of
Directors of the Bank.



d.
“Change of Control” of the Bank shall mean the occurrence at any time of any of
the following events:





--------------------------------------------------------------------------------




(1)
any person, more than one person acting as a “group” (as defined in section
1.409A-3(i)(5) of the Regulations), acquires ownership of equity securities of
the Bank that, together with equity securities held by such person or group,
constitutes more than 50% of the total voting power of the equity securities of
the Bank; provided, however, that if any person or group, is considered to own
more than 50% of the total voting power of the equity securities of the Bank,
the acquisition of additional equity securities by the same person or group will
not be considered a Change of Control under this Agreement. An increase in the
percentage of equity securities of the Bank owned by any person or group as a
result of a transaction in which the Bank acquires its own equity securities in
exchange for property will be treated as an acquisition of equity securities of
the Bank for purposes of this paragraph; or



(2)
during any period of twelve (12) consecutive months, individuals who at the
beginning of such period constituted the Board (together with (a) any new or
replacement directors whose election by the Board, or (b) whose nomination for
election by the Bank's shareholders, was approved by a vote of at least a
majority of the directors then still in office who were either directors at the
beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
directors then in office; or



(3)
the Bank sells or transfers 95% or more of its business and/or assets to another
bank or other entity.



e.
“Disability” shall mean a Participant: (1) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, or (2) is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees of the Bank.



f.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
and all Regulations and pronouncements issued thereunder.



g.
“Good Reason” shall mean either of the following:



(1)
a material reduction by the Bank in the Participant's base salary, unless such
reduction: (i) is associated with a “General Reduction” in compensation among
employees in the same job grade or employees who are similarly situated and such
reduction is in response to adverse or declining economic conditions; and (ii)
does not exceed 5% of the Participants' base salary amount in effect at the time
of the reduction; or





--------------------------------------------------------------------------------






(2)
the relocation of the Participant's principal office assignment to a location
more than fifty (50) miles from its location on the date hereof.



h.
“Group” shall mean the particular Participant group to which an employee of the
Bank has been designated for participation in this Plan for a particular
Performance Period pursuant to Article IV.



i.
“Normal Retirement Age” means the date the Participant attains age sixty-five
(65).



j.
“Participant” shall mean the Bank's President and Chief Executive Officer and
each other employee of the Bank designated by the Committee to be eligible to
participate in the Plan. Each Participant shall be assigned to a Participant
Group, as designated by the Committee pursuant to Article IV. An employee's
Participant Group can be different for different Performance Periods.



k.
“Performance Based Compensation” means compensation that is based on services
over a period of at least twelve (12) months and which satisfies the
requirements for “performance based compensation” as such term is used in
Section 409A(a)(4) of the Code.



l.
“Performance Goals” has the meaning given to such term in Article V.



m.
“Performance Period” shall mean the period of time selected to measure
achievement of Performance Goals.



n.
“Performance Period Award” has the meaning given to such term in Article V.



o.
“Separation from Service” shall mean the earliest date on which a Participant
has incurred a “separation from service,” within the meaning of Section
409A(a)(2) of the Code, with the Bank. For purposes of the foregoing:



(1)
a Participant shall be considered to have incurred a Separation from Service
with the Bank if the Participant dies, retires, or otherwise has a termination
of employment with the Bank, and except as otherwise provided in applicable
Regulations, the employment relationship shall be treated as continuing intact
while the individual is on military leave, sick leave or other bona fide leave
of absence if the period of such leave does not exceed six (6) months or, if
longer, so long as the individual retains a right to reemployment with the Bank
under an applicable statute or by contract;





--------------------------------------------------------------------------------






(2)
a Participant shall not be deemed to have incurred a termination of employment
unless the Participant and the Bank reasonably anticipated that the level of
bona fide services the Participant would perform after such date (whether as an
employee or as an independent contractor) would permanently decrease to no more
than twenty percent (20%) of the average level of bona fide services performed
(whether as an employee or as an independent contractor) over the immediately
preceding thirty-six (36) month period (or the full period of services to the
Bank if the Participant has been providing services to the Bank for less than
thirty-six (36) months) of the average level of bona fide services performed
(whether as an employee or as an independent contractor) over the immediately
preceding twelve (12) month period (or the full period of services to the Bank
if the Participant has been providing services to the Bank for less than twelve
(12) months);



(3)
for purposes of this paragraph (e), the term “Bank” shall mean the Bank and any
affiliated bank, provided that in applying Section 1563(a)(1), (2), and (3) of
the Code for purposes of determining a controlled group of corporations under
Section 414(b) of the Code, the language “at least fifty percent (50%)” shall be
used instead of “at least eighty percent (80%)” each time it appears in Section
1563(a)(1), (2), and (3) of the Code and in applying Treasury Regulation
§1.414(c)-2 for purposes of determining trades or business (whether or not
incorporated) that are under common control for purposes of Section 414(c) of
the Code, “at least fifty percent (50%)” is used instead of “at least eighty
percent (80%)” each place it appears in Regulation §1.414(c)-2; and



(4)
where, as part of a sale or other disposition of assets by the Bank to an
unrelated service recipient, a Participant would otherwise experience a
Separation from Service, the seller and the buyer may specify whether the
Participant providing the services to the seller immediately before the asset
purchase transaction and providing services to the buyer after and in connection
with the asset purchase transaction has experienced a Separation from Service,
provided that the asset purchase transaction results from bona fide, arm's
length negotiations, all Participants providing services to the seller
immediately before the asset purchase transaction and providing services to the
buyer after and in connection with the asset purchase transaction are treated
consistently for purposes of applying the provisions of any nonqualified
deferred compensation plan, and such treatment is specified in writing no later
than the closing date of the asset purchase transaction.





--------------------------------------------------------------------------------






III.    ADMINISTRATION


The Plan shall be administered by the Committee. In addition to any authority
granted from time to time to the Committee by the Board, the Committee shall
have the authority to: (a) prescribe, amend and rescind Plan rules, regulations
and procedures consistent with the Plan; (b) approve Performance Goals and
Performance Periods (subject to Board approval); (c) determine from time to time
the eligibility of employees of the Bank for participation in the Plan and
assign such employees to a Participant Group; (d) delegate from time to time the
performance of functions in connection with the administration of the Plan to
such person or persons as it deems appropriate; and (e) take all other action
necessary or appropriate for the administration of the Plan. All such actions by
the Committee shall also be consistent with the terms and provisions of the
Plan.
The Committee shall operate and administer the Plan, for purposes of applying
the provisions of Section 409A of the Code, by adhering to the following rules:


a.
Separate Payments. Each separately identified amount to which the Participant is
entitled under the Plan shall be treated as a “separate payment.”



b.
Right to a Series of Separate Payments. To the extent permissible under Section
409A of the Code, any series of installment payments under the Plan shall be
treated as a “right to a series of separate payments.”



c.
Short-Term Deferral Exception. Unless otherwise required to comply with Section
409A of the Code, a payment shall not be treated as a “deferral of compensation”
(as such term is described in §1.409A-1(b) of the Regulations) if the
Participant actually or constructively receives such payment no later than
within two and one-half (2½) months after the end of the later of the taxable
year of the Participant or Bank in which the payment is no longer subject to a
“substantial risk of forfeiture” (as such term is described in §1.409A-1(d) of
the Regulations).



d.
Separation Pay Exception. Unless otherwise required to comply with Section 409A
of the Code, a payment shall not be treated as a “deferral of compensation” (as
such term is described in §1.409A-1(b) of the Regulations) if such payment
satisfies the following requirements:



(1)
the payment is being paid or provided due to the Separation from Service of the
Participant, provided, however, the Separation from Service was due to
“involuntary termination” of the Participant by the Bank;



(2)
the payment being paid or provided does not exceed two (2) times the lesser of:



(A)
the Participant's annualized compensation from the Bank for the calendar year in
which the involuntary termination of the Participant's employment occurs; and





--------------------------------------------------------------------------------






(B)
the maximum dollar amount that may be taken into consideration under a qualified
plan pursuant to Section 401(a)(17) of the Code for the calendar year in which
the involuntary termination of the Participant's employment occurs; and



(3)
the payment is required under the Plan to be paid no later than the last day of
the second calendar year following the calendar year in which the involuntary
termination of the Participant's employment occurs.

 


IV.    ELIGIBILITY


Participants in the Plan for each Performance Period shall be the President and
Chief Executive Officer (the “President”) and those other Bank employees who are
recommended by the President, as approved by the Committee in its sole
discretion.


Before the beginning of each Performance Period, the Committee shall approve
those Bank employees who shall be eligible to participate in the Plan for that
Performance Period and shall designate which Participant Group such employee
will be in for purposes of that Performance Period. The eligibility of any
Participant for any Performance Period is at all times determined in the sole
discretion of the Committee and may be subject to such restrictions as the
Committee may in its sole discretion from time to time determine. Restrictions
on one Participant's eligibility need not be applicable or the same as
restrictions applicable to any other Participant's eligibility.




V.    PERFORMANCE PERIODS AND GOALS


The Committee shall establish the length of each Performance Period for each
Group from time to time in its sole discretion.


As of the beginning of each Performance Period, the Committee, with the approval
of the Board, shall establish performance criteria, performance goals,
performance targets, and target values (collectively the “Performance Goals”)
consistent with the purposes of the Plan, as determined in the sole discretion
of the Committee, for that Performance Period, and if appropriate, the weight to
be given to each such Performance Goal for that Performance Period. The
Performance Goals for each Group of Participant for each Performance Period
shall be evidenced by worksheets and tables approved by the Committee and such
worksheets and tables shall be deemed to be an integral part of this Plan. The
Committee, with the approval of the Board, may establish separate Performance
Goals for any Group and also shall have the discretion to specify any rules or
provisions that may be applicable to any Participant or Performance Period. The
Committee may, from time to time thereafter, make appropriate adjustments in
Performance Goals to reflect major unforeseen transactions, events or
circumstances which in the Committee's opinion alter or affect such goals or the
basis or assumptions upon which such goals were determined.




--------------------------------------------------------------------------------






Within ninety (90) days of the beginning of each Performance Period, the Bank's
Human Resources Department shall send a letter (“Notification Letter”) to each
Participant who has been approved by the Committee to participate in this Plan
for that Performance Period. The Notification Letter shall indicate for that
Performance Period: (a) the Performance Goals applicable to such category for
such Performance Period; and (b) such other information as may be relevant to
such Performance Period.


As soon as practicable after the end of each Performance Period, the Committee
shall determine the extent to which the Performance Goals for that period were
achieved.


Notwithstanding the foregoing, payment to the President of any award determined
to be payable under this Plan shall be subject to the satisfaction of any
conditions precedent to such payment that may be contained in any employment
agreement between the President and the Bank, if applicable.


Notwithstanding any provision in this Article IV to the contrary, the Committee
shall take all reasonable actions to qualify compensation that will be paid upon
the satisfaction of Performance Goals as Performance-Based Compensation.




VI.    VESTING


Except as provided below, if a Participant is actively employed by the Bank at
the end of the Performance Period he shall be vested at the end of such
Performance Period in such Participant's benefits under the Plan for that
Performance Period as calculated pursuant to Section VI.a. (the “Performance
Period Award”).


If a Participant dies, becomes Disabled, or incurs a Separation from Service on
or after attaining his Normal Retirement Age on a date that is not more than
twelve (12) months before the end of a Performance Period, such Participant
shall be vested at the end of the corresponding Performance Period in the
Performance Period Award he would have received had his employment with the Bank
continued to the end of the Performance Period, multiplied by a fraction, the
numerator of which is the number of full months he was employed by the Bank
during the Performance Period (excluding any period of Disability in excess of
three months), and the denominator of which is the total number of months in the
Performance Period. For purposes of clarity, if a Participant dies, becomes
Disabled, or incurs a Separation from Service on or after attaining his normal
Retirement Age on a date that is more than twelve (12) months before the end of
a Performance Period, then such Participant shall not be vested in any benefits
or rights under this Plan for such Performance Period.


In the event of: (i) a Change of Control; or (ii) a termination of the
Participant's employment by the Participant for Good Reason, the Participant
shall be fully vested in any Performance Period Award to the extent an award is
applicable at the end of the corresponding Performance Period. Pursuant to
Article IV, in the event of a Change of Control, the Committee, in its sole
discretion and subject to Board approval, may make such adjustments and changes
to the Performance Criteria and Performance Period as it may deem appropriate in
the circumstances.






--------------------------------------------------------------------------------






Any award allocation hereunder may be reduced pro rata in the event that a
Participant (1) commences employment with the Bank during a Performance Period,
or (2) is absent from the Bank (other than regular vacation) during a
Performance Period whether through approved leave or otherwise, Disability,
leave under the Family and Medical Leave Act, a personal leave of absence or
military leave. Notwithstanding the foregoing, no employee commencing employment
with the Bank more than one-half (1/2) of the way through any subsequent
Performance Period, shall be entitled to participate in this Plan for such
Performance Period.




VII.    BENEFITS


a.
Benefit Value. The benefits to a Participant under the Plan will be the amount
determined by multiplying the Participant's base salary in effect on the last
day of the Performance Period or the last day of the Participant's employment,
as the case may be, by the multiplier determined in accordance with the
Performance Goals based upon the achievement of the Performance Goals as
established and determined by the Committee; provided, however, that
notwithstanding that the Committee has made a determination that the Performance
Goals for a Performance Period have been achieved, the Committee in its sole
discretion shall determine whether an award shall be made to Plan Participants
for such Performance Period without the consent of any Participant. The
Committee also may, to the extent it deems appropriate in its sole discretion,
which shall be conclusive and binding upon all parties concerned, make awards or
adjust awards, including making no awards, to compensate for or reflect any
significant changes which may have occurred during the Performance Period which
alter the basis upon which the Performance Goals were determined or otherwise.
Immediately following the completion of the Performance Period and the
determination of the award benefit by the Committee, each eligible Participant
will become vested in such benefit in accordance with the vesting rules in
Article V, except as such benefit may become subject to the provisions of
Section VII.b below.



b.
Recovery of Undue Incentives. The following provisions shall apply only to the
Bank's President and members of the Bank's Executive Team for a Performance
Period (the President and such Executive Team members are referred to in this
section as the “Affected Officers”). An officer will be deemed to be an Affected
Officer for any Performance Period during which he or she was an Executive Team
member for any part of such Performance Period. Any undue incentives paid to an
Affected Officer based on the purported achievement of financial or operational
goals under this Plan for a Performance Period that subsequently are deemed to
be materially inaccurate, misstated, or misleading shall be recoverable from the
Affected Officer by the Bank for a period of up to three (3) years following the
dissemination of the inaccuracy, misstatement, or misleading information. This
incentive recovery provision shall only apply to Performance Periods for which
the Performance Goals are later determined to have not been achieved as a result
of the inaccurate, misstated, and/or misleading information.





--------------------------------------------------------------------------------






Inaccurate, misstated, and/or misleading achievement of financial or operational
goals include, but are not limited to, material inaccuracies, misstatements,
and/or misleading information relating to financial reporting or award
performance metric criteria for the related Performance Period as determined by
the Board or materially understated credit risk, market risk, operational risk,
or expenses. “Undue incentives” with respect to an Affected Officer means the
amount of any payment under this Plan in excess of what would have been paid to
the Affected Officer if the purported achievement of financial or operational
goals had not been inaccurate, misstated, or misleading. The value of any
benefit to an Affected Officer under this Plan related to an undue incentive
shall be reduced and/or recovered by the Bank to the fullest extent possible by
a variety of means, which may include reduction of future incentive awards
and/or reimbursement of the Bank by the Affected Officer.


c.
Time of Payment. Except as otherwise provided for herein, payments due hereunder
for vested benefits will be made within two and one-half (2 ½) months following
the end of the Performance Period in which such benefits vested.



d.
Form of Payment. A Participant will receive a distribution from the Plan in the
form of a lump sum. The Committee may prescribe such rules as it deems necessary
regarding the payment of benefits.





VIII.    DESIGNATION OF BENEFICIARY


In the event of the death of a Participant, all benefits to which that
Participant is entitled but which are unpaid at the time of his death shall be
paid to the beneficiary or beneficiaries of that Participant who are designated
in writing by the Participant on a form provided by, filed with and accepted by
the Bank, or in the absence of any such designation, to the beneficiary or
beneficiaries of that Participant who are entitled to receive the benefits of
that Participant which are payable under the qualified defined benefit pension
plan sponsored by the Bank or its successor plan.




IX.    AMENDMENT OR TERMINATION OF PLAN


The Bank may terminate, amend or modify this Plan at any time and from time to
time; provided, however, any such termination, amendment or modification may not
divest any Participant of any of his benefits under this Plan which are vested
as of the date of such termination, amendment or modification.
  




--------------------------------------------------------------------------------






a.
General Rule. The Bank reserves the right to terminate or amend this Plan at any
time and from time to time; provided, however, that except as otherwise provided
in Section (b) of this Article VII, no termination or amendment of the Plan
shall accelerate the payment of benefits under the Plan in violation of Section
409A of the Code. To the extent that the Committee does not accelerate the
timing of distributions on account of the Plan termination, payment of any
remaining benefits under the Plan shall be made at the same time and in the same
form as such distribution would have been based upon the most recent effective
election made by the Participant as in effect at the time of the Plan
termination.



b.
Terminations and Liquidations Subject to Certain Conditions. To the extent
otherwise permitted by Section 409A of the Code and the Regulations thereunder,
the Bank may terminate and liquidate the Plan if the following requirements are
met:



(1)
the termination and liquidation does not occur proximate to a downturn in the
financial health of the Bank;



(2)
the Bank terminates and liquidates all plans, agreements, methods, programs and
other arrangements sponsored by the Bank that would be aggregated with any
terminated and liquidated plans, agreements, methods, programs and other
arrangements under §1.409A-1(c) of the Regulations if the Participant had
deferrals of compensation under such plans, agreements, methods, programs and
other arrangements;



(3)
no payments in liquidation of the Plan are made within twelve months (12) of the
date the Bank takes all necessary action to irrevocably terminate and liquidate
the Plan, other than payments that would be payable under the terms of the Plan
if the action to terminate and liquidate the Plan had not been taken;



(4)
all payments are made within twenty-four (24) months of the date the Bank takes
all necessary action to irrevocably terminate and liquidate the Plan; and



(5)
the Bank does not adopt a new plan that would be aggregated with any terminated
and liquidated plan under applicable Treasury Regulations if the same
Participant was a employee in both plans, at any time within three (3) years
following the date the Bank takes all necessary action to irrevocably terminate
and liquidate the Plan.





--------------------------------------------------------------------------------






c.
Compliance with Code Section 409A. This Plan shall be construed in a manner
consistent with the applicable requirements of Section 409A of the Code, and the
Committee, in its sole discretion and without the consent of any Participant or
beneficiary may amend the provisions of the Plan if and to the extent that the
Committee determines that such amendment is necessary or appropriate to comply
with the applicable requirements of Section 409A of the Code.





X.
LIMITED RESTRICTIONS ON SETTING ASIDE OR RESERVING ASSETS



Notwithstanding the foregoing provisions in this Plan to the contrary, if the
Participant is an “applicable covered employee” (defined below), then no amounts
or benefits due a Participant shall be transferred to a trust or otherwise set
aside or reserved pursuant to any other arrangement during any “restricted
period” (defined below) with respect to the qualified defined benefit plan
sponsored by the Bank or its successor plan. For these purposes:


a.
Restricted Period. The term “restricted period” means (1) any period during
which the qualified defined benefit plan sponsored by the Bank or its successor
plan is in “at-risk status” (as defined in Section 430(i) of the Code), (2) any
period in which the sponsor of the qualified defined benefit plan is a debtor in
a case under Title 11, United States Code, or similar Federal or State law, and
(3) the twelve (12) month period beginning on the date which is six (6) months
before the termination date of the qualified defined benefit plan if, as of the
termination date, the assets of the qualified defined benefit plan are not
sufficient for pay all benefit liabilities (within the meaning of Section 4041
of ERISA) under the qualified defined benefit plan;



b.
Applicable Covered Participant. The term “applicable covered participant” means
any (1) covered participant of the sponsor of the qualified defined benefit
plan, (2) covered participant of any member of a controlled group that includes
the sponsor of the qualified defined benefit plan, and (3) former employee who
was a covered employee at the time of termination of employment with the sponsor
of the qualified defined benefit plan or any member of a controlled group that
includes the plan sponsor; and



c.
Covered Participant. The term “covered participant” means an individual
described in Section 162(m)(3) of the Code or an individual subject to the
requirements of Section 16(a) of the Securities Exchange Act of 1934.







--------------------------------------------------------------------------------






XI.    GENERAL PROVISIONS


a.
No Right of Continued Employment. Nothing contained in the Plan shall give any
Participant the right to be retained in the employment of the Bank or affect the
right of the Bank to dismiss any Participant.



b.
No Right to Continued Participation or Payments. The participation in this Plan
by a Participant for a particular Performance Period shall not guarantee a
Participant the right to participate in the Plan in any subsequent Performance
Periods. The payment of any Plan benefits for any Performance Period shall not
guarantee a Participant the right to receive any such award or benefits for any
subsequent Performance Period.



c.
No Right of Transfer. The interests of persons entitled to benefits under the
Plan

are not subject to their debts or other obligations and, except for tax
withholding requirements or as otherwise specifically provided herein, may not
be voluntarily or involuntarily sold, transferred, alienated, assigned or
encumbered.


d.
Withholding for Taxes. The Bank shall have the right to deduct from all amounts
paid under this Plan any taxes required by federal, state or local law to be
withheld with respect to such payments.



e.
Special Compensation. Except as otherwise provided by law, benefits received

under the Plan shall not be included or taken into account in determining
benefits under pension, retirement, profit sharing, group insurance, or any
other benefit plan maintained by the Bank, unless so provided in such plan.
Neither the Bank nor the Committee guarantee in any way the deferral of tax
liability if a Participant defers the payment of Plan benefits.


f.
Law to Govern. All questions pertaining to the construction, regulation,
validity and effect of the provisions of the Plan shall be determined in
accordance with applicable Federal law.



g.
Funding of Benefits. Benefits payable hereunder to or on account of any
Participant shall be paid directly by the Bank from its general assets. The Bank
shall not be required to segregate on its books or otherwise set aside any
amount to be used for the payment of benefits under this Plan.



h.
Interpretation. The Committee shall have the sole and complete authority to

interpret the provisions of and decide all disputes arising under the Plan,
which interpretations and decisions shall be final and binding on all parties
having any interests arising under or by virtue of the Plan.




--------------------------------------------------------------------------------






i.
Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.



j.
Litigation. If any Participant, former Participant or beneficiary shall bring a
suit or proceeding against the Committee or the Bank, or if any dispute shall
arise as to the person or persons to whom payment or delivery of any funds shall
be made by the Bank, the costs (including attorneys' fees) to the Bank of
defending the action, where the result is adverse to the complainant, or
pursuant to the authorization of the court or other forum in which the suit or
proceeding is brought, shall be charged against the Plan benefits of the
applicable Participant, former Participant or beneficiary, and only the excess
of such Plan benefits, if any, over the amount of such costs shall be payable by
the Bank.



k.
Effective Date. The Plan shall be effective beginning January 1, 2012 until
modified or revoked by the Bank.



l.
Federal Housing Finance Agency. This Plan shall be maintained in accordance with
and is subject to Federal Housing Finance Agency regulations and policies.



APPROVED BY THE BOARD OF
DIRECTORS THIS 15TH DAY OF
DECEMBER, 2011


/s/ Peter E. Gutzmer
                    
Its Corporate Secretary






